DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of Fig. 12A, claims 1-8, 10-11 and 13 in the reply filed on 9/7/2022 is acknowledged.
Claims 9, 12, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukano (US 2013/0139400 A1).
 	Fukano shows in Fig. 2 a dryer stand, comprising: a base (Fig. 2 at 8) having a suction hole 11a; a body 1 having a first end (Fig. 2, bottom end of 1a) connected to the base and a second end (Fig. 2, top end of 1a) spaced upward from the base (Fig. 2); a receptacle 2 (see Fig. 2) located in the second end of the body 1, the receptacle 2 configured to receive a dryer for discharging drying air; a fan 3 located in the body 1 to cause a flow of air to be introduced into the body through the suction hole 11a  (paragraph [0037] and Fig. 2) and to be discharged outside the body 1 (Fig. 2, from nozzle 5); and an air purifier 12 disposed in a flow path of the flow of air.  Wherein the body 1 comprises: an upper body (Fig. 2, top portion of body 1), the upper body being adjacent to an upper portion of the 28Attorney Docket No.: 2832-1026PUS1 receptacle 2 at the second end of the body (Fig. 2); and a side body (Fig. 2, portion of 1a where component 3 and 4 are located) being disposed between the upper body and the base.  As for the limitation, “the receptacle configured to receive a dryer for discharging drying air” in lines 5-6 of claim 1, it is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitation above does not add any structural limitations to the claim and  Fukano discloses all the structural limitations. Additionally while not disclosed, the receptacle 2 of Fukano is capable of being used for receiving a dryer for discharging drying air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukano (US 2013/0139400 A1) in view of Shoji (JP S6028387 U).
 	For claim 8, Fukano further discloses the flow of air flows in an upward direction in the body (see air flow arrows in Fig. 2). The dryer stand of Fukano as above includes all that is recited in claim 8 except for the air purifier is a plurality of air purifiers that are spaced apart from each other in the upward direction of the flow of air.  Shoki teaches a plurality of air purifiers 17, 18 that are spaced apart from each other in the upward direction of the flow of air (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the dryer stand of Fukano to include a plurality of air purifiers that are spaced apart from each other in the upward direction of the flow air as taught by Shoji in order to improve the air cleaning quality and efficiency.
Claims 1, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 20110017661 A) in view of Shoji (JP S6028387 U).
 	Han discloses a dryer stand (Fig. 1) comprising a base (Fig. 2, bottom of 20) having a suction hole 22; a body (sidewall of 20) having a first end connected to the base (Figs. 1-2, lower end of 20) and a second end (Figs. 1-2, upper end of 20) spaced upward from the base (Figs. 1-2); a receptacle 11 located in the second end of the body, the receptacle 11 configured to receive a dryer 1 for discharging drying air (Figs. 4-5); a fan (Fig. 5, fan of dryer 1 when dryer is in the receptacle 11) located in the body to cause a flow of air to be introduced into the body through the suction hole 20 and to be discharged outside the body (Fig. 5). Wherein the flow of air flows in an upward direction in the body (Fig. 5). Wherein the body 20 comprises an upper body (Fig. 2, upper portion of 20) being adjacent to an upper portion of the  receptacle 11 at the second end of the body (Fig. 2); and a side body (Figs. 4-5, side wall where openings 22 are located) being disposed between the upper body and the base (Figs. 4-5). Wherein the side body includes a discharge hole 22 (Figs. 4-5), and wherein the flow path of the flow of air extends from the suction hole (22 at bottom of 20) to the discharge hole (22 at sidewall of 20). The dryer stand further comprises an inner body 10 includes a discharge hole 14 (Figs. 2, 4-5), and wherein the side body includes a discharge hole 22(Figs. 4-5). The dryer stand of Han includes all that is recited in claims 1, 8, 10-11, 13 except for a plurality of air purifiers disposed in a flow path of the flow of air and are spaced apart from each other in the upward direction of the flow of air. Shoki teaches a plurality of air purifiers 17, 18 disposed in a flow path of the flow of air and  are spaced apart from each other in the upward direction of the flow of air (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the dryer stand of Fukano to include a plurality of air purifiers that are spaced apart from each other in the upward direction of the flow air as taught by Shoji in order to improve the air cleaning quality and efficiency.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY